Blackburn, Judge,
concurring specially.
I recognize that we are constrained to follow the rule established in Summers v. State, 63 Ga. App. 445 (2) (11 SE2d 409) (1940) and confirmed in Felker v. State, 252 Ga. 351, 366 (314 SE2d 621) (1984) with regard to the sufficiency of evidence before a grand jury. However, I cannot agree that the application of this rule in the present case is appropriate.
The indictménts returned by the grand jury against the defendants herein were based wholly upon hearsay evidence, lacking in probative value. It is undisputed that John Stevens, the sole witness appearing before the grand jury, testified from the contents of a police report that he received from the Gwinnett County Police Department. He did not participate in the preparation of the report, did not speak with the individual who prepared the report, and was not a witness to any facts alleged in the report. Hence, Stevens’ testimony before the grand jury derived its value solely from the veracity of others who reported the alleged occurrences to the reporting officer and the veracity of the reporting officer, none of whom were present at the grand jury proceeding.
I believe that hearsay testimony alone should be insufficient to support indictments.